DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third transistor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The 22 replacement drawing sheets submitted 9/07/21 omit features (e.g. the third transistor) that is different from the 29 pages of original drawings filed in 12/21/20. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the brief description of the drawings in the specification does not agree with the number of Figures shown in the replacement drawing sheets filed 9/07/21.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,165,430 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) is/are essentially the same as those in the patent and each limitation in the instant application is anticipated by the patented claims.
In claim 1, Pat 11,165,430 B1 discloses in claim 4, an apparatus (col. 29, line 31) comprising: 
a node (a first terminal; col. 29, line 45); 
a first capacitor (line 33) having a first terminal to receive a first input (line 34), and a second terminal coupled to the node; 
a second capacitor (line 33) having a first terminal to receive a second input (line 34), and a second terminal coupled to the node; 
a third capacitor (line 33) having a first terminal to receive a third input (line 34), and a second terminal coupled to the node; 
a logic (driver; line 40) having an input and an output; 
a capacitor comprising non-linear polar material (line 36), wherein the capacitor includes a first terminal (one terminal, line 38) coupled to the node and a second terminal (a second terminal, line 57) coupled to the input of the logic; 
a first transistor (line 54) coupled to the node (a terminal, line 54), wherein the first transistor is controllable by a first signal (a first clock, line 56); 
a second transistor (line 57) coupled to the input of the logic, wherein the second transistor is controllable by a second signal (a second clock, line 59); and 
a third transistor (line 60) coupled to the second terminal of the non-linear polar capacitor, wherein the third transistor is controllable by a third signal (a third clock); 
with the exception of explicitly showing the second terminals for the first, second and third capacitors coupled to the node.
However, it is obvious in the art for the second terminals for the first, second and third capacitors coupled to the node in order to output the sum off the first, second and third inputs. 

In claim 2, Pat 11,165,430 B1 in claim 4 further discloses the apparatus of claim 1, wherein the first, second, and third capacitors are non- ferroelectric capacitors (col. 29, line 33).
In claim 3, Pat 11,165,430 B1 in claim 14, further discloses the apparatus of claim 2, wherein the non-ferroelectric capacitors includes one of: a dielectric capacitor, para-electric capacitor, or non-linear dielectric capacitor (col. 30, lines 25-27).
In claim 4, Pat 11,165,430 B1 in claim 5, further discloses the apparatus of claim 1, wherein first signal has a pulse width greater than a pulse width of the second signal and a pulse width of the third signal (col. 29, lines 63-65).
In claim 5, Pat 11,165,430 B1 in claim 6, further discloses the apparatus of claim 1, wherein the third signal de-asserts prior to an assertion of the second signal (col. 29, lines 66-67).
In claim 6, Pat 11,165,430 B1 in claim 7, further discloses the apparatus of claim 1, wherein the first transistor is a first n-type transistor, wherein the second transistor is a second n-type transistor, and wherein the third transistor is a p- type transistor (col. 30, lines 1-4).
In claim 7, Pat 11,165,430 B1 in claim 8, further discloses the apparatus of claim 1, wherein the first transistor, the second transistor, and the third transistor are disabled in an evaluation phase, and enabled in a reset phase, wherein the reset phase is prior to the evaluation phase (col. 30, lines 5-8).
In claim 12, Pat 11,165,430 B1 in claim 14 further discloses the apparatus of claim 1, wherein the non-linear polar material includes one of: ferroelectric material, para-electric material, or non-linear dielectric (col. 30, lines 25-27).
In claim 13, Pat 11,165,430 B1 in claim 15 further discloses the apparatus of claim 12, wherein the ferroelectric material includes one of: 
Bismuth ferrite (BFO), BFO with a doping material where in the doping material is one of Lanthanum, or elements from lanthanide series of periodic table (col. 30, lines 30-32); 
Lead zirconium titanate (PZT), or PZT with a doping material, wherein the doping material is one of La, Nb (lines 33-35); 
relaxor ferroelectric which includes one of lead magnesium niobate (PMN), lead magnesium niobate-lead titanate (PMN-PT), lead lanthanum zirconate titanate (PLZT), lead scandium niobate (PSN), Barium Titanium-Bismuth Zinc Niobium Tantalum (BT- BZNT), or Barium Titanium-Barium Strontium Titanium (BT-BST) (lines 36-42); 
perovskite includes one of: BaTiO3, PbTiO3, KNbO3, or NaTaO3 (lines 43-44); 
hexagonal ferroelectric includes one of: YMnO3, or LuFeO3 (lines 45-46); 
hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y) (lines 47-53);  
Hafnium (Hf), Zirconium (Zr), Aluminum (Al), Silicon (Si), their oxides or their alloyed oxides (lines 54-55); 

In claim 14, Pat 11,165,430 B1 in claim 16 further discloses the apparatus of claim 1, wherein the capacitor comprising non-linear polar material is positioned in a backend of a die, and wherein the logic is positioned in a frontend of the die (col. 31, lines 1-4).
Allowable Subject Matter
6.	Claims 8-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
7.	Claims 16-29 appear to comprise allowable subject matter.

         Related Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
El-Mansouri et al. (US 10622050 B2) teaches a bank of ferroelectric memory cells, plate lines may be utilized to initiate access operations on the memory cells.
Derner et al. (US 9858979 B1) teaches Ferroelectric memory technology may provide several advantages over other memory technologies (e.g., DRAM). Notably, ferroelectric memory is both reprogrammable and non-volatile. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 




/VIBOL TAN/Primary Examiner, Art Unit 2844